L: CHARLES WRIGHT, Retired Appellate Judge.
This is the second time these parties have been before this court. In the initial case, Wallis v. Wallis, 656 So.2d 880 (Ala.Civ.App.1995), we were unable to ascertain from the trial court’s order whether it employed the proper standard when it changed custody of the two minor daughters from the mother to the father. We reversed the judgment of the trial court and remanded the matter to that court to evaluate the evidence in accordance with Ex parte McLendon, 455 So.2d 863 (Ala.1984).
On remand, the trial court entered a thorough ordeh, applying the McLendon standard to the facts of the case. It concluded that the father had met the stringent McLendon burden and awarded custody accordingly-
We find that the trial court correctly applied the McLendon standard as requested by this court. In view of the ore tenus doctrine, we affirm the judgment of the trial court. Daugherty v. Daugherty, 606 So.2d 157 (Ala.Civ.App.1992).
The mother’s motion to strike is granted. Her request for attorney fees is denied.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
AFFIRMED.
ROBERTSON, P.J., and YATES, MONROE, and CRAWLEY, JJ., concur.
THIGPEN, J., concurs in the result.